SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petróleo Brasileiro S.A. – Petrobras Consolidated financial statements at March 31, 2014 with report of independent registered public accounting firm Petróleo Brasileiro S.A. – Petrobras Contents Report of Independent Registered Public Accounting Firm 3 Consolidated Statement of Financial Position 4 Consolidated Statement of Income 5 Consolidated Statement of Comprehensive Income 6 Consolidated Statement of Cash Flows 7 Consolidated Statement of Changes in Shareholders’ Equity 8 Notes to the financial statements 9 1. The Company and its operations 9 2. Basis of preparation of interim financial information 9 3. Basis of consolidation 10 4. Summary of significant accounting policies 10 5. Cash and cash equivalents 10 6. Marketable securities 10 7. Trade and other receivables 11 8. Inventories 12 9. Disposal of assets and legal mergers 12 10. Investments 15 11. Property, plant and equipment 16 12. Intangible assets 17 13. Exploration for and evaluation of oil and gas reserves 18 14. Trade payables 19 15. Finance debt 19 16. Leases 22 17. Related parties 23 18. Provision for decommissioning costs 24 19. Taxes 25 20. Employee benefits (Post-Employment) 28 21. Shareholders’ equity 30 22. Sales revenues 30 23. Other operating expenses, net 31 24. Expenses by nature 31 25. Net finance income (expense) 32 26. Supplemental information on statement of cash flows 32 27. Segment Information 33 28. Provisions for legal proceedings, contingent liabilities and contingent assets 37 29. Collateral in connection with concession agreements for petroleum exploration 41 30. Risk management 41 31. Fair value of financial assets and liabilities 45 32. Subsequent events 46 33. Information Related to Guaranteed Securities Issued by Subsidiaries 46 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders Petróleo Brasileiro S.A. - Petrobras We have reviewed the accompanying condensed consolidated statement of financial position of Petróleo Brasileiro S.A. - Petrobras and its subsidiaries as of March 31, 2014, the related condensed consolidated statement of income, of cash flows and of comprehensive income for the three-month periods ended March 31, 2014 and March 31, 2013 and the condensed statement of changes in shareholders’ equity for the three-month periods ended March 31, 2014 and March 31, 2013. This interim financial information is the responsibility of the Company's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying condensed consolidated interim financial information for it to be in conformity with International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet as of December31, 2013, and the related consolidated statements of income, of comprehensive income, of cash flows (not presented herein) and of shareholders’ equity for the year then ended, and in our report dated February25, 2014, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying condensed consolidated balance sheet as of December31, 2013, is fairly stated in all material respects in relation to the consolidated balance sheet from which it has been derived. Rio de Janeiro, Brazil May 9, 2014 /s/ PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 “F” RJ /s/ Marcos Donizete Panassol Contador CRC 1SP155975 3 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Financial Position March 31, 2014 and December 31, 2013 (Expressed in millions of US Dollars, unless otherwise indicated) Assets Note Liabilities Note Current assets Current liabilities Cash and cash equivalents 5 30,255 15,868 Trade payables 14 11,889 11,919 Marketable securities 6 4,430 3,885 Current debt 15 9,635 8,001 Trade and other receivables, net 7.1 10,624 9,670 Finance lease obligations 16.1 18 16 Inventories 8 15,581 14,225 Income taxes payable 19.1 325 281 Recoverable income taxes 19.1 1,148 1,060 Other taxes payable 19.2 4,460 4,669 Other recoverable taxes 19.2 3,982 3,911 Dividends payable 21.2 4,210 3,970 Advances to suppliers 679 683 Payroll, profit sharing and related charges 2,811 2,052 Other current assets 1,451 946 Pension and medical benefits 20 887 816 68,150 50,248 Others 2,265 2,429 36,500 34,153 Assets classified as held for sale 9.2 2,405 2,407 Liabilities on assets classified as held for sale 9.2 506 1,073 70,555 52,655 37,006 35,226 Non-current assets Non-current liabilities Long-term receivables Non-current debt 15 126,440 106,235 Trade and other receivables, net 7.1 5,091 4,532 Finance lease obligations 16.1 74 73 Marketable securities 6 130 131 Deferred income taxes 19.3 11,323 9,906 Judicial deposits 28 2,699 2,504 Pension and medical benefits 20 12,428 11,757 Deferred income taxes 19.3 1,187 1,130 Provisions for legal proceedings 28 1,362 1,246 Other tax assets 19.2 5,825 5,380 Provision for decommissioning costs 18 7,307 7,133 Advances to suppliers 3,213 3,230 Others 1,249 724 Others 2,110 1,875 20,255 18,782 160,183 137,074 Total liabilities 197,189 172,300 Shareholders' equity 21 Investments 10.1 6,902 6,666 Share capital 107,371 107,371 Property, plant and equipment 11.1 240,793 227,901 Additional paid in capital 353 395 Intangible assets 12.1 15,898 15,419 Profit reserves 77,187 75,689 283,848 268,768 Accumulated other comprehensive income (loss) (28,264) (34,928) Attributable to the shareholders of Petrobras 156,647 148,527 Non-controlling interests 567 596 Total Equity 157,214 149,123 Total Assets 354,403 321,423 Total liabilities and shareholder's equity 354,403 321,423 The Notes form an integral part of these Financial Statements. 4 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Income March 31, 2014 and 2013 (Expressed in millions of US Dollars, unless otherwise indicated) Note Jan-Mar/2014 Jan-Mar/2013 Sales revenues 22 34,494 36,345 Cost of sales (26,265) (26,897) Gross profit 8,229 9,448 Income (expenses) Selling expenses (1,154) (1,150) General and Administrative expenses (1,083) (1,238) Exploration costs (646) (642) Research and development expenses (250) (337) Other taxes (138) (112) Other operating expenses, net 23 (1,755) (827) (5,026) (4,306) Net income before financial results, profit sharing and income taxes 3,203 5,142 Finance Income 441 487 Finance Expenses (782) (601) Foreign exchange and inflation indexation charges 268 810 Net finance income (expense) 25 (73) 696 Share of profit / gains on interest in equity-accounted investments 221 78 Profit sharing 20.1 (142) (207) Net income before income taxes 3,209 5,709 Income taxes 19.4 (763) (1,784) Net income 2,446 3,925 Net income (loss) attributable to: Shareholders of Petrobras 2,280 3,854 Non-controlling interests 166 71 2,446 3,925 Basic and diluted earnings per weighted-average of common and preferred share in U.S. dollars 21.3 0.17 0.30 The Notes form an integral part of these Financial Statements. 5 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Comprehensive Income March 31, 2014 and 2013 (Expressed in millions of US Dollars, unless otherwise indicated) Jan-Mar/2014 Jan-Mar/2013 Net income 2,446 3,925 Items that will not be reclassified to profit or loss: Cumulative translation adjustments 4,480 2,123 4,480 2,123 Items that may be reclassified subsequently to profit or loss: Unrealized gains / (losses) on available-for-sale securities Reclassified to profit or loss − (45) Deferred income tax − 15 − (30) Unrealized gains / (losses) on cash flow hedge Recognized in shareholders' equity 1,648 21 Reclassified to profit or loss 200 (1) Deferred income tax (627) − 1,221 20 Share of other comprehensive income of equity-accounted investments 59 − 1,280 (10) Other comprehensive income (loss): 5,760 2,113 Total Comprehensive income (loss) 8,206 6,038 Comprehensive income (loss) attributable to: Shareholders of Petrobras 8,162 5,992 Non-controlling interests 44 46 Total comprehensive income (loss) 8,206 6,038 The Notes form an integral part of these Financial Statements. 6 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Cash Flows March 31, 2014 and 2013 (Expressed in millions of US Dollars, unless otherwise indicated) Jan-Mar/2014 Jan-Mar/2013 Cash flows from Operating activities Net income attributable to the shareholders of Petrobras 2,280 3,854 Adjustments for: Non-controlling interests 166 71 Share of (profit) loss of equity-accounted investments (221) (78) Depreciation, depletion and amortization 3,013 3,198 Impairment charges on property, plant and equipment and other assets 117 74 Exploration expenditures written off 447 304 (Gains) / losses on disposal / write-offs of non-current assets (247) (15) Foreign exchange variation, indexation and finance charges 599 (528) Deferred income taxes, net 290 1,063 Pension and medical benefits (actuarial expense) 440 703 Decrease / (Increase) in assets Trade and other receivables, net (1,078) 187 Inventories (1,045) (1,165) Other assets (846) (266) Increase/(Decrease) in liabilities Trade payables (205) 201 Taxes payable (539) (216) Pension and medical benefits (142) (149) Other liabilities 952 217 Net cash provided by operating activities 3,981 7,455 Cash flows from Investing activities Capital expenditures (8,750) (9,241) Investments in investees (5) − Receipts from disposal of assets (divestment) 368 4 Investments in marketable securities (307) 1,046 Dividends received 154 14 Net cash (used in) investing activities (8,540) (8,177) Cash flows from Financing activities Acquisition of Non-controlling interest (46) (52) Proceeds from long-term financing 22,803 3,672 Repayment of principal (2,595) (1,539) Repayment of interest (1,595) (1,566) Net cash provided by financing activities 18,567 515 Effect of exchange rate changes on cash and cash equivalents 379 211 Net increase/ (decrease) in cash and cash equivalents 14,387 4 Cash and cash equivalents at the beginning of the year 15,868 13,520 Cash and cash equivalents at the end of the year 30,255 13,524 The Notes form an integral part of these Financial Statements. 7 Petróleo Brasileiro S.A. – Petrobras Consolidated Statement of Changes in Shareholders’ Equity March 31, 2014 and 2013 (Expressed in millions of US Dollars, unless otherwise indicated) Additional paid in capital Accumulated other comprehensive income Profit Reserves Share Capital Incremental costs attributable to the issue of new shares Change in interest in subsidiaries Cumulative translation adjustment Actuarial gains (losses) on defined benefit plans Other comprehensive income and deemed cost Legal Statutory Tax incentives Profit retention Retained earnings Shareholders' equity attributable to shareholders Non-controlling interests Total shareholders' equity Balance at December 31, 2012 107,362 (279) 628 (6,732) (7,748) 102 7,364 1,645 729 57,582 (82) 160,571 1,152 161,723 Capital increase with reserves − Realization of deemed cost − (1) − 1 − − − Change in interest in subsidiaries − − 7 − 7 (92) (85) Net income − 3,854 3,854 71 3,925 Other comprehensive income − − − 2,335 − (10) − (187) 2,138 (25) 2,113 Appropriations: Allocation of net income − Dividends − Balance at March 31, 2013 107,362 (279) 635 (4,397) (7,748) 91 7,364 1,645 729 57,582 3,586 166,570 1,106 167,676 Balance at January 1, 2014 107,371 (279) 674 (28,334) (2,505) (4,089) 7,919 2,182 729 64,859 − 148,527 596 149,123 Capital increase with reserves − Realization of deemed cost − (1) − 1 − − − Change in interest in subsidiaries − − (42) − (42) (73) (115) Net income − 2,280 2,280 166 2,446 Other comprehensive income − − − 5,385 − 1,280 − (783) 5,882 (122) 5,760 Appropriations: Allocation of net income − Dividends − 107,371 (279) 632 (22,949) (2,505) (2,810) 7,919 2,182 729 64,859 1,498 156,647 567 157,214 Balance at March 31, 2014 107,371 353 (28,264) 77,187 156,647 567 157,214 The Notes form an integral part of these Financial Statements. 8 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 1. The Company and its operations Petróleo Brasileiro S.A. - Petrobras is dedicated, directly or through its subsidiaries (referred to jointly as “Petrobras” or “the Company”) to prospecting, drilling, refining, processing, trading and transporting crude oil from producing onshore and offshore oil fields and from shale or other rocks, as well as oil products, natural gas and other liquid hydrocarbons. In addition, Petrobras carries out energy related activities, such as research, development, production, transport, distribution and trading of all forms of energy, as well as any other correlated or similar activities. The Company’s head office is located in Rio de Janeiro – RJ, Brazil. 2. Basis of preparation of interim financial information The consolidated interim financial information has been prepared and is being presented in accordance with IAS 34 – Interim Financial Reporting as issued by the International Accounting Standards Board (IASB). The information is presented in U.S. dollars. This interim financial information presents the significant changes which occurred in the period, avoiding repetition of certain notes to the financial statements previously reported. Hence it should be read together with the Company’s annual financial statements for the year ended December 31, 2013, which include the full set of notes. Petrobras has selected the U.S. Dollar as its presentation currency. The financial statements have been translated from the functional currency (Brazilian Real) into the presentation currency (U.S. Dollar) in accordance with IAS 21 - The effects of changes in foreign exchange rates. All assets and liabilities are translated into U.S. dollars at the closing rate at the date of the financial statements; income and expenses, as well as the cash flows are translated into U.S. dollars using the average exchange rates prevailing during the year. All exchange differences arising from the translation of the consolidated financial statements from the functional currency into the presentation currency are recognized as cumulative translation adjustments (CTA) within accumulated other comprehensive income in the consolidated statements of changes in shareholders’ equity. The cumulative translation adjustments were set to nil at January 1, 2009 (the date of transition to IFRS). The consolidated interim financial information was approved and authorized for issue by the Company’s Board of Directors in a meeting held on May 9, 2014. Accounting estimates The preparation of the interim financial information requires the use of estimates and assumptions for certain assets, liabilities and other transactions. These estimates include: oil and gas reserves, pension and medical benefits liabilities, depreciation, depletion and amortization, decommissioning costs, provisions for legal proceedings, fair value of financial instruments, present value adjustments of trade receivables and payables from relevant transactions and income taxes. Even though our management uses assumptions and judgments that are periodically reviewed, the actual results could differ from these estimates. 9 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 3. Basis of consolidation The consolidated interim financial information includes the quarterly information of Petrobras, its subsidiaries, joint operations and consolidated structured entities. There were no significant changes in the consolidated entities in the three-month period ended March 31, 2014. The main disposal of assets and legal mergers are set out in note 9. 4. Summary of significant accounting policies The same accounting policies and methods of computation were followed in this consolidated interim financial statements as those followed in the preparation of the annual financial statements of the Company for the year ended December 31, 2013. 5. Cash and cash equivalents Cash at bank and in hand 773 951 Short-term financial investments - In Brazil Single-member funds (Interbank Deposit) and other short-term deposits 6,703 3,493 Other investment funds 9 53 6,712 3,546 - Abroad 22,770 11,371 Total short-term financial investments 29,482 14,917 Total cash and cash equivalents 30,255 15,868 6. Marketable securities Trading securities 4,423 3,878 Available-for-sale securities 13 17 Held-to-maturity securities 124 121 4,560 4,016 Current 4,430 3,885 Non-current 130 131 Trading securities refer mainly to investments in government bonds that have maturities of more than 90 days. These assets are classified as current assets due to the expectation of their realization in the short term. 10 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 7. Trade and other receivables Trade and other receivables, net Trade receivables Third parties 10,509 9,847 Related parties (Note 17) Investees 871 658 Receivables from the electricity sector 2,700 2,156 Petroleum and alcohol accounts -Federal Government 370 357 Other receivables 2,708 2,590 17,158 15,608 Provision for impairment of trade receivables (1,443) (1,406) 15,715 14,202 Current 10,624 9,670 Non-current 5,091 4,532 Changes in the provision for impairment of trade receivables Opening balance 1,406 1,452 Additions (*)/ (**) 34 217 Write-offs (*) (46) (69) Cumulative translation adjustment 49 (194) Closing balance 1,443 1,406 Current 835 800 Non-current 608 606 (*) Includes exchange differences arising from translation of the provision for impairment of trade receivables in companies abroad. (**) Amounts recognized in profit or loss as selling expenses. Trade and other receivables overdue - Third parties Up to 3 months 466 692 From 3 to 6 months 265 159 From 6 to 12 months 333 362 More than 12 months 1,814 1,643 2,878 2,856 11 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) 8. Inventories Crude Oil 5,866 5,849 Oil Products 5,945 4,985 Intermediate products 1,028 924 Natural Gas and LNG (*) 409 401 Biofuels 269 158 Fertilizers 24 26 13,541 12,343 Materials, supplies and others 2,104 1,935 15,645 14,278 Current 15,581 14,225 Non-current 64 53 (*) Liquid Natural Gas Consolidated inventories are presented net of a US$ 35 allowance reducing inventories to net realizable value (US$ 88 as of December 31, 2013), mainly due to the volatility of international prices of crude oil and oil products. The amounts recognized in profit or loss as other operating expenses are set out in note 23. A portion of the crude oil and/or oil products inventories have been pledged as security for the Terms of Financial Commitment (TFC) signed by Petrobras and Petros in the amount of US$ 3,279 (US$ 2,976 as of December 31, 2013), as set out in note 20. 9. Disposal of assets and legal mergers Disposal of assets Brasil PCH On June 14, 2013, Petrobras entered into an agreement with Cemig Geração e Transmissão S.A. (which further assigned the sale and purchase contract to Chipley SP Participações) for the disposal of its entire equity interest in Brasil PCH S.A., equivalent to 49% of the voting stock, for a consideration of U.S.$ 304, excluding contractual price adjustments. On February 14, 2014, the remaining conditions precedent for this transaction were met and the disposal was concluded for a total amount of U.S.$ 301, including contractual price adjustments. A gain of U.S.$ 274 before taxes was recognized as other operating income (expenses). Innova S.A. On August 16, 2013, the Board of Directors of Petrobras approved the disposal of 100% of the share capital of Innova S.A. to Videolar S.A. and its controlling shareholder, at a consideration of U.S.$ 369, subject to price adjustment before the transaction is concluded. The transaction was approved in a Shareholders’ Extraordinary General Meeting held on September 30, 2013 and its conclusion is subject to certain conditions, including the approval by Conselho Administrativo de Defesa Econômica – CADE. Due to the pending conditions precedent for conclusion of this transaction, the assets and associated liabilities involved in this transaction were classified as held for sale. 12 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Petrobras Colombia Limited (PEC) On September 13, 2013, the Board of Directors of Petrobras approved the disposal of 100% of the share capital of Petrobras Colombia Limited (PEC), a subsidiary of Petrobras International Braspetro B.V. (PIB BV), to Perenco Colombia Limited, for a consideration of U.S.$ 380, subject to price adjustment before the closing of the transaction. On April 30, 2014 the transaction was concluded and assets and liabilities were transferred to Perenco. Gains or losses on the transaction will be determined based on book values as of this date and other contractual adjustments. Due to the pending conditions precedent for conclusion of this transaction as of March 31, 2014, the assets and associated liabilities involved in the transaction were classified as held for sale. Petrobras Energia Peru S.A. On November 13, 2013, the Board of Directors of Petrobras approved the disposal of 100% of Petrobras Energia Peru S.A. by Petrobras de Valores Internacional de España S.L. – PVIE and Petrobras International Braspetro B.V. – PIB BV to China National Petroleum Corporation (CNPC), for U.S.$ 2,647, subject to price adjustment before the transaction is concluded. The transaction is subject to certain conditions precedent, including approval by the Chinese and Peruvian governments, as well as compliance with the procedures under their "Joint Operating Agreement (JOA)", where applicable. Due to the pending conditions precedent for the conclusion of this transaction, the assets and corresponding liabilities were classified as held for sale. Assets classified as held for sale Assets classified as held for sale and associated liabilities, classified under the Company’s current assets and current liabilities are comprised of the following items and business segments: Consolidated Exploration and Production Refining, Transport. & Marketing International Others Total Total Assets classified as held for sale Property, plant and equipment 51 123 1,580 1 1,755 1,780 Trade receivables − 120 28 − 148 136 Inventories − 80 125 − 205 121 Investments − 10 11 − 21 54 Cash and Cash Equivalents − − 67 − 67 121 Others − 15 194 − 209 195 51 348 2,005 1 2,405 2,407 Liabilities on assets classified as held for sale Trade Payables − (14) (71) − (85) (164) Provision for decommissioning costs − − (31) − (31) (30) Non-current debt − (3) (20) − (23) (612) Others − (56) (311) − (367) (267) − (73) (433) − (506) (1,073) 13 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Legal mergers On April 2, 2014, the Shareholders’ Extraordinary General Meeting of Petrobras approved the following mergers of subsidiaries into Petrobras, which did not increase share capital or additional paid in capital: - Termoaçu S.A.; - Termoceará Ltda.; - Companhia Locadora de Equipamentos Petrolíferos – CLEP. The objective of these mergers is to simplify the corporate structure of the Company, reduce costs and capture synergies. These mergers did not affect the consolidated financial statements. 14 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Investments Investments in associates and joint ventures Investments measured using equity method Braskem S.A. 2,363 2,201 Petrobras Oil & Gas BV 1,658 1,707 State-controlled Natural Gas Distributors 583 533 Guarani S.A. 529 510 Petroritupano - Orielo 197 198 Petrowayu - La Concepción 184 185 Nova Fronteira Bionergia S.A. 178 170 Other petrochemical investees 96 84 UEG Araucária 72 59 Transierra S.A. 70 68 Petrokariña - Mata 66 66 Other associates 883 863 6,879 6,644 Other investments 23 22 6,902 6,666 Investments in listed companies Thousand-share lot Quoted stock exchange prices (US$ per share) Market value Company Type Indirect subsidiary Petrobras Argentina 1,356,792 1,356,792 Common 0.68 0.80 917 1,083 917 1,083 Associate Braskem 212,427 212,427 Common 6.18 7.04 1,312 1,496 Braskem 75,793 75,793 Preferred A 7.86 8.96 596 680 1,908 2,176 The market value of these shares does not necessarily reflect the realizable value of a large block of shares. Braskem S.A. - Investment in publicly traded associate: Braskem’s shares are publicly traded on stock exchanges in Brazil and abroad. The quoted market value as of March 31, 2014, was US$ 1,908, based on the quoted values of both Petrobras’ share in common stock (47% of the outstanding shares), and preferred stock (22% of the outstanding shares). However, there is extremely limited trading of the common shares, since non-signatories of the shareholders’ agreement hold only approximately 3% of the common shares. In addition, given the operational relationship between Petrobras and Braskem, the recoverable amount of the investment, for impairment testing purposes, was determined based on value in use, considering the Company’s share of the future cash flows projected for Braskem. As the recoverable amount was higher than the carrying amount, no impairment losses were recognized for this investment. The main assumptions on which cash flow projections to determine the value in use of Braskem were based are set out in note 14 to our audited consolidated financial statements for the year ended December 31, 2013. 15 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Property, plant and equipment By class of assets Land, buildings and improvement Equipment and other assets Assets under construction (*) Exploration and development costs (Oil and gas producing properties) Total Balance at January 1, 2013 8,164 81,708 81,663 33,366 204,901 Additions 68 1,794 36,125 663 38,650 Additions to / review of estimates of decommissioning costs − − − (629) (629) Capitalized borrowing costs − − 3,909 − 3,909 Business combinations 17 31 16 − 64 Write-offs (4) (121) (2,399) (25) (2,549) Transfers (***) 1,224 23,626 (29,620) 25,896 21,126 Depreciation, amortization and depletion (518) (7,513) − (4,939) (12,970) Impairment recognition (****) − (11) (6) (85) (102) Impairment reversal (****) − 49 − 72 121 Cumulative translation adjustment (1,083) (9,158) (9,930) (4,449) (24,620) Balance at December 31, 2013 7,868 90,405 79,758 49,870 227,901 Cost 10,729 133,368 79,758 77,117 300,972 Accumulated depreciation, amortization and depletion (2,861) (42,963) − (27,247) (73,071) Balance at December 31, 2013 7,868 90,405 79,758 49,870 227,901 Additions 1 426 7,747 63 8,237 Additions to / review of estimates of decommissioning costs − − − 5 5 Capitalized borrowing costs − − 944 − 944 Write-offs (6) (20) (433) (33) (492) Transfers 643 2,081 (5,511) 3,187 400 Depreciation, amortization and depletion (141) (1,773) − (1,050) (2,964) Cumulative translation adjustment 266 2,244 2,651 1,601 6,762 Balance at March 31, 2014 8,631 93,363 85,156 53,643 240,793 Cost 11,710 139,073 85,156 82,338 318,277 Accumulated depreciation, amortization and depletion (3,079) (45,710) − (28,695) (77,484) Balance at March 31, 2014 8,631 93,363 85,156 53,643 240,793 Weighted average of useful life in years 25 (25 to 40 ) (except land) 20 (3 to 31) (**) Units of production method (*) See note 27 for assets under construction by business area (**) Includes exploration and production assets depreciated based on the units of production method. (***) Includes the amount of US$ 22,134, reclassified from Intangible Assets to Property, Plant and Equipment as a result of the declaration of commerciality of areas of the Assignment Agreement (Franco and Sul de Tupi). (****) Impairment charges and reversals are recognized in profit or loss as other operating expenses. As of March 31, 2014, property, plant and equipment includes assets under finance leases of US$ 89 (US$ 86 at December 31, 2013). 16 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Intangible assets By class of assets Softwares Rights and Concessions Acquired Developed in-house Goodwill Total Balance at January 1, 2013 38,513 188 577 461 39,739 Addition 2,931 33 128 − 3,092 Capitalized borrowing costs − − 12 − 12 Write-offs (80) (2) (3) − (85) Transfers (**) (22,222) (15) (14) (17) (22,268) Amortization (38) (47) (133) − (218) Impairment recognition (***) (524) − − − (524) Cumulative translation adjustment (4,199) (15) (71) (44) (4,329) Balance at December 31, 2013 14,381 142 496 400 15,419 Cost 14,804 607 1,442 400 17,253 Accumulated amortization (423) (465) (946) − (1,834) Balance at December 31, 2013 14,381 142 496 400 15,419 Addition 57 8 27 − 92 Capitalized borrowing costs − − 2 − 2 Write-offs (82) − (11) − (93) Transfers 2 2 − − 4 Amortization (10) (10) (29) − (49) Impairment reversal (***) 6 − − − 6 Cumulative translation adjustment 487 3 17 10 517 Balance at March 31, 2014 14,841 145 502 410 15,898 Cost 15,272 646 1,513 410 17,841 Accumulated amortization (431) (501) (1,011) − (1,943) Balance at March 31, 2014 14,841 145 502 410 15,898 Estimated useful life - years (*) 5 5 Indefinite (*) See note 3.9 (Intangible assets) of the financial statements of December 31,2013. (**) Includes the amount of US$ 22,134, reclassified from Intangible Assets to Property, Plant and Equipment as a result of the declaration of commerciality of areas of the Assignment Agreement (Franco and Sul de Tupi). (***) Impairment charges and reversals are recognized in profit or loss as other operating expenses. Concession for exploration of oil and natural gas - Assignment Agreement (“Cessão Onerosa”) As of March 31, 2014, the Company’s intangible assets include US$ 10,791 (US$ 10,424 at December 31, 2013) related to the Assignment Agreement, net of amounts paid as signature bonuses for Franco (now Campo de Búzios) and Sul de Tupi (now Campo de Sul de Lula) which have been transferred to property, plant and equipment, as set out in note 13.1 to our consolidated financial statements for the period ended December 31, 2013. Petrobras, the Federal Government (assignor) and the ANP (regulator and inspector) entered into the Assignment Agreement in 2010, which grants the Company the right to carry out prospection and drilling activities for oil, natural gas and other liquid hydrocarbons located in blocks in the pre-salt area (Franco, Florim, Nordeste de Tupi, Entorno de Iara, Sul de Guará and Sul de Tupi), limited to the production of five billion barrels of oil equivalent in up to 40 (forty) years and renewable for a further 5 (five) years upon certain conditions having been met. The agreement establishes that, immediately after the declaration of commerciality for each area, the review procedures, which must be based on independent technical appraisal reports, will commence. The review of the Assignment Agreement will be concluded after the date of the last declaration of commerciality. If the review determines that the value of acquired rights is greater than initially paid, the Company may be required to pay the difference to the Federal Government, or may proportionally reduce the total volume of barrels acquired in the terms of the agreement. If the review determines that the value of the acquired rights is lower than initially paid by the Company, the Federal Government will reimburse the Company for the difference by delivering cash or bonds, subject to budgetary regulations. 17 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Once the effects of the aforementioned review become probable and can be reliably measured, the Company will make the respective adjustments to the purchase prices of the rights. The agreement also establishes a compulsory exploration program for each one of the blocks and minimum commitments related to the acquisition of goods and services from Brazilian suppliers in the exploration and development stages, which will be subject to certification by the ANP. In the event of non-compliance, the ANP may apply administrative sanctions pursuant to the terms in the agreement. Based on drilling results obtained so far, expectations regarding the production potential of the areas are being confirmed and the Company will continue to develop its investment program and activities as established in the agreement. Exploration for and evaluation of oil and gas reserves The exploration and evaluation activities include the search for oil and gas from obtaining the legal rights to explore a specific area until the declaration of the technical and commercial viability of the reserves. Changes in the balances of capitalized c osts directly associated with exploratory wells pending determination of proved reserves and the balance of a mounts paid for obtaining rights and concessions for exploration of oil and natural gas (capitalized acquisition costs) are set out in the table below: Capitalized Exploratory Well Costs / Capitalized Acquisition Costs (*) Property plant and equipment Opening Balance 8,802 10,649 Additions to capitalized costs pending determination of proved reserves 1,167 4,981 Capitalized exploratory costs charged to expense (311) (1,251) Transfers upon recognition of proved reserves (235) (4,174) Cumulative translation adjustment 329 (1,403) Closing Balance 9,752 8,802 Intangible Assets (**) 14,300 13,880 Capitalized Exploratory Well Costs / Capitalized Acquisition Costs 24,052 22,682 (*) Amounts capitalized and subsequently expensed in the same period have been excluded from the table above. (**) The balance of intangible assets comprises mainly the amounts related to the Assignment Agreement (note 12.2). Exploration costs recognized in profit or loss and cash used in oil and gas exploration and evaluation activities are set out in the table below: Exploration costs recognized in profit or loss Jan-Mar/2014 Jan-Mar/2013 Geological and Geophysical Expenses 179 321 Exploration expenditures written off (incl.dry wells and signature bonuses) 447 304 Other exploration expenses 20 17 Total expenses 646 642 Cash used in activities Jan-Mar/2014 Jan-Mar/2013 Operating activities 198 383 Investment activities 1,229 1,564 Total cash used 1,427 1,947 18 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Trade payables Current Liabilities Third parties In Brazil 5,403 5,346 Abroad 5,676 6,061 Related parties (note 17) 810 512 11,889 11,919 Finance debt Export Credit Agencies Banking Market Capital Market Others Total Non-current In Brazil Opening balance at January 1 , 2013 − 30,977 1,255 64 32,296 Additions (new funding obtained) − 10,463 237 − 10,700 Interest incurred during the period − 86 16 3 105 Foreign exchange/inflation indexation charges − 1,510 54 2 1,566 Transfer from long term to short Term − (9,894) (181) (13) (10,088) Transfer to liabilities associated with assets classified as held for sale − (14) − − (14) Cumulative translation adjustment (CTA) − (4,128) (170) (7) (4,305) Balance at December 31, 2013 − 29,000 1,211 49 30,260 Abroad Opening balance at January 1 , 2013 5,045 19,484 31,031 629 56,189 Additions (new funding obtained) 1,557 9,178 10,990 87 21,812 Interest incurred during the period 1 14 36 8 59 Foreign exchange/inflation indexation charges 159 893 280 30 1,362 Transfer from long term to short Term (671) (1,310) (418) (42) (2,441) Transfer to liabilities associated with assets classified as held for sale − (393) − − (393) Cumulative translation adjustment (CTA) (286) (958) 653 (22) (613) Balance at December 31, 2013 5,805 26,908 42,572 690 75,975 Total Balance at December 31, 2013 5,805 55,908 43,783 739 106,235 Non-current In Brazil Opening balance at January 1 , 2014 − 29,000 1,211 49 30,260 Additions (new funding obtained) − 2,955 − − 2,955 Interest incurred during the period − 30 11 − 41 Foreign exchange/inflation indexation charges − (293) 15 1 (277) Transfer from long term to short Term − (448) (41) (5) (494) Cumulative translation adjustment (CTA) − 1,119 41 1 1,161 Balance at March 31, 2014 − 32,363 1,237 46 33,646 Abroad Opening balance at January 1 , 2014 5,805 26,908 42,572 690 75,975 Additions (new funding obtained) 283 4,337 13,766 − 18,386 Interest incurred during the period 1 5 13 2 21 Foreign exchange/inflation indexation charges (51) (240) 78 (6) (219) Transfer from long term to short Term (302) (161) (1,260) (15) (1,738) Cumulative translation adjustment (CTA) 44 210 109 6 369 Balance at March 31, 2014 5,780 31,059 55,278 677 92,794 Total Balance at March 31, 2014 5,780 63,422 56,515 723 126,440 Current debt Short-term debt 3,665 3,654 Current portion of long-term debt 4,822 3,118 Accrued interest 1,148 1,229 9,635 8,001 19 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Summarized information on current and non-current finance debt The sensitivity analysis for financial instruments subject to foreign exchange variation is set out in note 30. Maturity in 2019 and afterwards Total (*) Fair value Financing in Brazilian Reais (BRL): 1,256 1,496 3,195 2,579 2,743 15,482 26,751 23,989 Floating rate debt 823 705 2,716 1,958 2,175 12,131 20,508 Fixed rate debt 433 791 479 621 568 3,351 6,243 Average interest rate 7.4% 7.7% 9.6% 8.9% 9.1% 9.3% 9.1% Financing in U.S.Dollars (USD): 5,501 5,171 9,027 8,751 11,251 45,860 85,561 85,265 Floating rate debt 4,998 3,882 4,302 3,650 8,856 18,054 43,742 Fixed rate debt 503 1,289 4,725 5,101 2,395 27,806 41,819 Average interest rate 2.4% 3.4% 3.1% 2.8% 3.1% 4.3% 3.7% Financing in Brazilian Reais indexed to U.S. Dollars: 93 113 386 696 696 6,811 8,795 9,557 Floating rate debt − 6 6 Fixed rate debt 93 113 386 696 696 6,805 8,789 Average interest rate 4.9% 5.8% 6.1% 6.2% 6.2% 6.2% 6.2% Financing in Pound Sterling (£): − 2,916 2,916 2,817 Floating rate debt − Fixed rate debt − 2,916 2,916 Average interest rate − 6.2% 6.2% Financing in Japanese Yen (¥): 583 111 455 111 100 − 1,360 1,349 Floating rate debt 110 101 100 100 100 − 511 Fixed rate debt 473 10 355 11 − − 849 Average interest rate 0.9% 0.8% 1.8% 0.8% 0.7% 0.0% 1.2% Financing in Euro (€): 4 3 1 1 3,785 6,882 10,676 10,872 Floating rate debt − 208 208 Fixed rate debt 4 3 1 1 3,785 6,674 10,468 Average interest rate 7.0% 7.2% 14.5% 14.5% 3.7% 4.2% 4.0% Financing in other currencies: 11 2 3 − − − 16 15 Floating rate debt − Fixed rate debt 11 2 3 − − − 16 Average interest rate 13.6% 15.3% 15.3% − − − 14.1% Total as of March 31, 2014 7,448 6,896 13,067 12,138 18,575 77,951 136,075 133,864 Total Average interest rate 3.2% 4.4% 4.7% 4.3% 4.2% 5.5% 5.0% Total as of December 31, 2013 8,001 7,266 12,692 8,679 16,051 61,547 114,236 115,238 * The average maturity of outstanding debt at March 31, 2014 is 6.5 years. 20 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Weighted average capitalization rate for borrowing costs The weighted average interest rate, of the costs applicable to borrowings that are outstanding, applied over the balance of assets under construction for capitalization of borrowing costs was 4.64% p.a. in the first quarter of 2014 (3.81% p.a. in the first quarter of 2013). Funding – Outstanding balance a) Abroad Amount in US$ million Company Available (Line of Credit) Used Balance PGT 1,000 500 500 Petrobras 2,500 530 1,970 b) In Brazil Company Available (Line of Credit) Used Balance Transpetro (*) 4,422 929 3,493 Petrobras 6,269 5,195 1,074 PNBV 4,365 47 4,318 Liquigas 49 44 5 (*)Purchase and sale agreements for 49 vessels and 20 convoys were signed with six Brazilian shipyards in the amount of US$ 5,017. Guarantees Financial institutions do not require Petrobras to provide guarantees related to loans and financing, except for certain specific funding instruments to promote development, such as certain credit lines from the BNDES, which are collateralized by real assets. Certain subsidiaries issue securities fully and unconditionally guaranteed by Petrobras, as set out in note 33. The loans obtained by structured entities are collateralized by the project assets, liens on receivables and shares of the structured entities. 21 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Leases Future minimum lease payments / receipts – finance leases Minimum receipts Minimum payments 2014 147 19 2015 - 2018 707 93 2019 and thereafter 1,817 284 Estimated lease receipts/payments 2,671 396 Less Interest expense (annual) (1,152) (304) Present value of the lease receipts/payments 1,519 92 2014 83 5 2015 - 2018 402 46 2019 and thereafter 1,034 41 Present value of the lease receipts/payments 1,519 92 Current 59 18 Non-current 1,460 74 As of March 31, 2014 1,519 92 Current 58 16 Non-current 1,463 73 As of December 31, 2013 1,521 89 Future minimum lease payments - operating leases Operating leases mainly include oil and gas production units, drilling rigs and other exploration and production equipment, vessels and support vessels, helicopters, land and building leases. 2014 12,844 2015 - 2018 26,581 2019 and thereafter 13,925 At March 31, 2014 53,350 As of December 31, 2013 52,091 In the first quarter of 2014 the Company paid US$ 2,701 (US$ 2,563 in the first quarter of 2013) for operating lease installments, recognized as a period expense. 22 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Related parties The Company carries out commercial transactions with its subsidiaries, joint arrangements, consolidated structure entities and associates at normal market prices and market conditions. As of March 31, 2014 and December 31, 2013, no losses were recognized on the statement of financial position for related party accounts receivable. Transactions with joint ventures, associates, government entities and pension funds The balances of significant transactions are set out in the table below: Jan-Mar/2014 Jan-Mar/2013 Profit or Loss Assets Liabilities Profit or Loss Assets Liabilities Joint ventures and associates State-controlled Gas distributors 1,056 573 256 1,069 424 209 Petrochemical companies 1,987 121 131 2,261 94 120 Other associates and joint ventures 393 177 405 224 140 193 3,436 871 792 3,554 658 522 Government entities Government bonds 171 9,693 − 260 6,247 − Banks controlled by the Federal Government (692) 2,969 31,862 (571) 2,801 29,791 Receivables from the Electricity sector (Note 17.2) 196 2,700 − 198 2,156 − Petroleum and alcohol account - Receivables from Federal government (Note 17.3) − 370 − − 357 − Federal Government - Dividends and Interest on Capital (20) − 883 (10) − 834 Others 14 284 289 19 209 334 (331) 16,016 33,034 (104) 11,770 30,959 Pension plans − − 91 − − 156 3,105 16,887 33,917 3,450 12,428 31,637 The line items effect in profit or loss and their carrying amounts in the statement of financial position are set out below: Jan-Mar/2014 Jan-Mar/2013 Profit or Loss Assets Liabilities Profit or Loss Assets Liabilities Revenues (mainly sales revenues) 3,654 3,775 Foreign exchange and inflation indexation charges, net (272) (249) Finance income (expenses), net (277) (76) Current 11,460 7,622 Non-current 5,427 4,806 Current 4,049 3,568 Non-Current 29,868 28,069 3,105 16,887 33,917 3,450 12,428 31,637 Receivables from the electricity sector As of March 31, 2014, the Company had US$ 2,700 of receivables from the Brazilian electricity sector (US$ 2,156 as of December, 31, 2013), of which US$ 2,151 were classified to non-current assets. The Company supplies fuel to thermoelectric power plants located in the northern region of Brazil, which are direct or indirect subsidiaries of Eletrobras, the Federal Government electric energy company. Part of the costs for supplying fuel to these thermoelectric power stations is borne by the Fuel Consumption Account (Conta de Consumo de Combustível - CCC), managed by Eletrobras. 23 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) In March 2013 a private instrument of debt acknowledgement was signed by AME, with Eletrobras as a guarantor. The amount of US$ 422 will be paid in 60 successive monthly installments of US$ 7, indexed to the SELIC interest rate. Petroleum and Alcohol accounts - Receivables from Federal Government As of March 31, 2014, the balance of receivables related to the Petroleum and Alcohol accounts was US$ 370 (US$ 357 as of December 31, 2013). Pursuant to Provisional Measure 2,181 of August 24, 2001, the Federal Government may settle this balance by using National Treasury Notes in an amount equal to the outstanding balance, or allow the Company to offset the outstanding balance against amounts payable to the Federal Government, including taxes payable, or both options. The Company has provided all the information required by the National Treasury Secretariat (Secretaria do Tesouro Nacional - STN) in order to resolve disputes between the parties and conclude the settlement with the Federal Government. Following several negotiation attempts at the administrative level, the Company filed a lawsuit in July 2011 to collect the receivables. Compensation of employees and officers Petrobras’ key management compensation is set out following: Jan-Mar/2014 Jan-Mar/2013 Officers Board Total Officers Board Total Short-term compensation 1.5 0.1 1.6 1.5 0.2 1.7 Long-term compensation (post-retirement benefits) 0.1 − 0.1 − − 0 Total compensation 1.6 0.1 1.7 1.5 0.2 1.7 Number of members 7 10 17 7 10 17 In the first quarter of 2014 the compensation of board members and officers for the consolidated Petrobras group amounted to US$ 6.5 (US$ 7.2 in the first quarter of 2013). Provision for decommissioning costs Non-current liabilities Opening balance 7,133 9,441 Revision of provision (2) (902) Payments made (105) (506) Interest accrued 52 199 Others (*) (19) 59 Cumulative translation adjustment 248 (1,158) Closing balance 7,307 7,133 (*) Includes amounts related to liabilities associated with assets classified as held for sale, as set out in note 9. 24 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Taxes Income taxes Current assets Taxes In Brazil 1,050 951 Taxes Abroad 98 109 1,148 1,060 Current liabilities Taxes In Brazil 246 158 Taxes Abroad 79 123 325 281 Other taxes Current assets Taxes In Brazil: ICMS (VAT) 1,598 1,623 PIS/COFINS (Taxes on Revenues) 2,171 2,069 CIDE 18 20 Others 153 151 3,940 3,863 Taxes Abroad 42 48 3,982 3,911 Non-current assets Taxes In Brazil: Deferred ICMS (VAT) 958 879 Deferred PIS and COFINS (Taxes on Revenues) 4,563 4,197 Others 295 292 5,816 5,368 Taxes Abroad 9 12 5,825 5,380 Current liabilities Taxes In Brazil: ICMS (VAT) 1,184 1,164 PIS/COFINS (Taxes on Revenues) 198 230 CIDE 14 16 Production Taxes 2,414 2,432 Withholding income taxes 151 256 Others 343 350 4,304 4,448 Taxes abroad 156 221 4,460 4,669 25 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Deferred income taxes - non-current Income taxes in Brazil comprise corporate income tax (IRPJ) and social contribution on net income (CSLL). Brazilian statutory corporate tax rates are 25% and 9%, respectively. The changes in the deferred income taxes are presented as follows: a) Changes in deferred income taxes Property, Plant & Equipment Oil and gas exploration costs Others Loans, trade and other receivables / payables and financing Finance leases Provision for legal proceedings Tax losses Inventories Interest on capital Others Total Balance at January 1, 2013 (12,677) (3,111) 561 (588) 346 1,109 467 1,050 2,144 (10,699) Recognized in profit or loss for the year (2,567) (1,487) 330 (53) 133 3,481 177 351 (767) (402) Recognized in shareholders’ equity − − 1,407 53 − 71 − − (1,504) 27 Cumulative translation adjustment 1,842 427 (221) 72 (63) (330) (77) (50) (350) 1,250 Others (4) 165 (93) (2) (7) 480 8 (8) 509 1,048 Balance at December 31, 2013 (13,406) (4,006) 1,984 (518) 409 4,811 575 1,343 32 (8,776) Recognized in profit or loss for the period (579) (298) (324) (77) 36 (177) (49) 8 1,170 (290) Recognized in shareholders’ equity − − (487) (41) − (48) − − (97) (673) Cumulative translation adjustment (497) (156) 44 (23) 14 139 17 47 29 (386) Others − (15) 19 − − (6) (3) − (6) (11) Balance at March 31, 2014 (14,482) (4,475) 1,236 (659) 459 4,719 540 1,398 1,128 (10,136) Deferred tax assets 1,130 Deferred tax liabilities (9,906) Balance at December 31, 2013 (8,776) Deferred tax assets 1,187 Deferred tax liabilities (11,323) Balance at March 31, 2014 (10,136) Management considers that the deferred tax assets will be realized in proportion to the realization of the provisions and the final resolution of future events, both of which are based on estimates. 26 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Reconciliation between statutory tax rate and tax expense A reconciliation between tax expense and the product of “income before income taxes” multiplied by the Brazilian statutory corporate tax rates is set out in the table below: Jan-Mar/2014 Jan-Mar/2013 Income before income taxes 3,209 5,709 Income taxes computed based on Brazilian Statutory Corporate Tax Rates (34%) (1,091) (1,941) Adjustments between Income Taxes based on Statutory Rates and on the Effective Tax Rate: ·Different jurisdictional tax rates for companies abroad 263 172 ·Tax incentives 8 4 ·Tax losses 69 (40) ·Non-deductible/(taxable) expenses, net (*) (70) (60) ·Tax credits of companies abroad in the exploration stage (1) (2) ·Others 59 83 Income taxes expense (763) (1,784) Deferred income taxes (290) (1,063) Current income taxes (473) (721) Effective Tax Rate 23.8% 31.2% (*) Includes share of profit of equity-accounted investments. 27 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Employee benefits (Post-Employment) The Company sponsors defined benefit and variable contribution pension plans in Brazil and for certain of its international subsidiaries, as well as defined-benefit medical plans for employees in Brazil (active and inactive) and their dependents. Changes in the pension and medical benefits to employees are set out following: Petros Plan Medical Plan Petros Petros 2 A M S Other plans Total Balance at December 31, 2012 11,141 547 8,390 146 20,224 (+) Effect of remeasurement recognized in OCI (5,733) (600) (910) (5) (7,248) (+) Costs incurred in the year 1,396 218 927 25 2,566 (-) Contributions paid (255) − (364) (24) (643) (-) Payments related to the Term of Financial Commitment (TFC) (153) − − − (153) Others − − − (13) (13) Cumulative translation adjustment (1,054) (44) (1,044) (18) (2,160) Balance at December 31, 2013 5,342 121 6,999 111 12,573 Current 456 − 357 3 816 Non-Current 4,886 121 6,642 108 11,757 5,342 121 6,999 111 12,573 (+)Costs incurred in the period 173 12 250 5 440 (-) Contributions paid (57) − (85) (2) (144) Others − − − (9) (9) Cumulative translation adjustment 193 5 254 3 455 Balance at March 31, 2014 5,651 138 7,418 108 13,315 Current 514 − 369 4 887 Non-Current 5,137 138 7,049 104 12,428 5,651 138 7,418 108 13,315 Pension and medical benefit expenses recognized in profit or loss are set out following: Pension Plan Medical plan Petros Petros 2 AMS Other Plans Total Current service cost 12 8 32 3 55 Interest cost over net liabilities / (assets) 161 4 218 2 385 Net costs for the period Jan-Mar/2014 173 12 250 5 440 Related to active employees: Included in the cost of sales 57 6 58 1 122 Operating expenses in profit or loss 32 6 42 4 84 Related to retired employees 84 − 150 − 234 Net costs for the period Jan-Mar/2014 173 12 250 5 440 Net costs for the period Jan-Mar/2013 373 73 252 5 703 At March 31, 2014, the Company had crude oil and oil products of US$ 3,279 pledged as security for the Terms of Financial Commitment (TFC), signed by Petrobras and Petros in 2008. 28 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) In the first quarter of 2014 the Company's contribution to the defined contribution portion of the Petros Plan 2 was US$ 83. Profit sharing Profit sharing benefit complies with Brazilian legal requirements and those of the Brazilian Department of Coordination and Governance of State‐Owned Enterprises (DEST), of the Ministry of Planning, Budget and Management, and of the Ministry of Mines and Energy, and is computed based on the consolidated net income attributable to the shareholders of Petrobras. In March, 2014, the Company and the labor unions reached an agreement to a new profit sharing regulation, concluding negotiations started during the 2013/2014 Collective Bargaining Agreement. Pursuant to the amended rules, profit sharing benefits will be computed based on the results of six corporate indicators, for which annual goals are defined by Management. The results of the six individual goals are factored into a consolidated result that will determine the percentage of the profit to be distributed as profit sharing benefit to employees. The amended rules were applied to determine profit sharing benefit for the year ended December 31, 2013, which was paid on May 2, 2014, resulting in an additional profit sharing expense of US$ 164, recognized in other operating expenses. The consolidated result of the corporate indicators was 100.85% for 2013, resulting in a 6.25% distribution percentage (which was applied to the amounts in reais ). For the first quarter of 2014 the consolidated result of the corporate indicators was 99.43%, resulting in a 6.1875% distribution percentage (which was applied to the amounts in reais ). A profit sharing expense of US$ 142 was recognized in profit or loss. The corporate indicatores include limit levels to crude oil and oil products spill, lifting cost excluding production taxes in Brazil, crude oil and NGL production in Brazil, feedstock processed (excluding NGL) in Brazil, vessel operating efficiency, percentage of compliance with natural gas delivery schedule. Voluntary Separation Incentive Plan In January 2014, the Company started a Voluntary Separation Incentive Plan (PIDV), which was developed within the context of its Productivity Optimization Plan (POP) to contribute to the achievement of the goals set out in the Business and Management Plan. A total of 8,298 employees enrolled during the enrollment period, which finished on March 31, 2014. Those employees were divided into five categories, which determine when their separation wil take place, between 2014 and 2017 based on a knowledge management plan or a management succession plan related to the business processes and activities that such employees were engaged. Employees who enrolled in the PIDV were aged 55 or over and had to be retired by the Brazilian Institute of Social Security (INSS) before the end of the enrollment period (March 31, 2014). Employees who withdraw any time before separation are not entitled to the separation incentives. The plan determines two types of separation incentives: fixed additional payments of ten month-wages, limited to a floor of US$ 80 thousand and a cap of US$ 265 thousand; variable additional payments between 15% and 25% of a month-wage for every month worked after the seventh working month, to the date of separation. 29 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) On March 31, 2014 the Company recognized as other operating expenses in profit or loss a provision for the expected payments in the amount of US$ 1,014, with a current liability of US$ 575 and a noncurrent liability of US$ 484 recognized in the statement of financial position and a cumulative translation adjustment effect of US$ 45 recognized in other comprehensive income in the shareholders’ equity. The amounts are subject to changes resulting from withdrawal of employees, Collective Bargaining Agreements, which might increase wages before separation, inflation-indexation of the floor and the cap based on the Brazilian Consumer Price Index (IPCA), as well variable additional incentives earned by employees. Shareholders’ equity Share capital At March 31, 2014, subscribed and fully paid share capital was US$107,371, represented by 7,442,454,142 outstanding common shares and 5,602,042,788 outstanding preferred shares, all of which are registered, book-entry shares with no par value. Capital increase with reserves in 2014 The Shareholders’ Extraordinary General Meeting, held jointly with the Annual General Meeting on April 2, 2014 approved a capital increase through capitalization of a portion of the profit reserve relating to tax incentives, established in 2013 in the amount of US$ 9. Share capital will increase from US$107,371, to US$ 107.380. Dividends Dividends – 2013 The Annual General Meeting on April 2, 2014 approved a dividend distribution in the form of interest on capital of US$ 3,970, which corresponds to US$ 0.2227 per common shares and US$ 0.4129 per preferred share (translated at the closing date exchange rate for 2013). These dividends were paid on April 25, 2014 and the record date was April 2, 2014. Amounts paid were restated and indexed based on the SELIC rate from December 31, 2013 to the date of payment. Earnings per Share Jan-Mar/2014 Jan-Mar/2013 Net income attributable to Shareholders of Petrobras 2,280 3,854 Weighted average number of common and preferred shares outstanding 13,044,496,930 13,044,496,930 Basic and diluted earnings per common and preferred share (US$ per share) 0.17 0.30 Sales revenues Jan-Mar/2014 Jan-Mar/2013 Gross sales 41,627 44,336 Sales taxes (7,133) (7,991) Sales revenues (*) 34,494 36,345 Domestic Market 26,394 27,463 Exports 3,480 4,022 International Sales (**) 4,620 4,860 (*) See note 27 for a breakdown of sales revenues by business segment (**) Sales revenues from operations outside of Brazil, other than exports 30 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Other operating expenses, net Jan-Mar 2014 Jan-Mar 2013 Expenditures on Voluntary Separation Incentive Plan - PIDV (1,014) − Unscheduled stoppages and pre-operating expenses (225) (153) Pension and medical benefits - inactive employees (234) (250) Institutional relations and cultural projects (194) (151) Inventory write-down to net realizable value (123) (74) Legal, administrative and arbitration proceedings (161) (262) Expenditures on health, safety and environment (35) (70) Impairment 6 − Expenditures/reimbursements from operations in E&P partnerships 72 42 Government Grants 30 22 Gains / (losses) on disposal/write-offs of assets 247 15 Others * (124) 54 (1,755) (827) * In 2014 includes additional profit sharing benefit for 2013, as set out on note 20.1. Expenses by nature Jan-Mar/2014 Jan-Mar/2013 Raw material / products for resale (15,492) (15,659) Production taxes (3,588) (3,657) Employee Compensation (3,862) (3,151) Depreciation, depletion and amortization (3,013) (3,198) Changes in inventories 828 1,039 Materials, Freight, rent, third-party services and other related costs (5,236) (5,673) Exploration expenditures written off (inc. dry wells and signature bonuses) (447) (304) Other taxes (138) (112) Legal, administrative and arbitration proceedings (161) (262) Institutional relations and cultural projects (194) (151) Unscheduled stoppages and pre-operating expenses (225) (153) Expenditures on health, safety and environment (35) (70) Inventory write-down to net realizable value (market value) (123) (74) Impairment 6 − Gains / (losses) on disposal/write-offs of assets 247 15 (31,433) (31,410) Cost of sales (26,265) (26,897) Selling expenses (1,154) (1,150) General and Administrative expenses (1,083) (1,238) Exploration costs (646) (642) Research and development expenses (250) (337) Other taxes (138) (112) Other operating expenses, net (1,755) (827) Profit sharing (142) (207) (31,433) (31,410) 31 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Net finance income (expense) Jan-Mar/2014 Jan-Mar/2013 Foreign exchange and inflation indexation charges on net debt (*) 107 887 Debt interest and charges (1,540) (1,268) Income from investments and marketable securities 264 247 Financial result on net debt (1,169) (134) Capitalized borrowing costs 946 837 Gains (losses) on derivatives 7 (35) Interest income from marketable securities 14 54 Other finance expense and income, net (41) 51 Other exchange and indexation charges, net 170 (77) Finance income (expenses), net (73) 696 Income 441 487 Expenses (782) (601) Foreign exchange and inflation indexation charges, net 268 810 (*) Includes indexation charges on debt in local currency indexed to the U.S. dollar. Supplemental information on statement of cash flows Jan-Mar/2014 Jan-Mar/2013 Amounts paid/received during the period Income taxes paid 193 283 Withholding income tax paid for third-parties 432 400 Investing and financing transactions not involving cash Purchase of property, plant and equipment on credit 3 1 Amounts related to the recognition (reversal) of a provision for decommissioning costs 5 − 32 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Segment Information Consolidated assets by Business Area - 03.31.2014 Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuels Distribution International Corporate Eliminations Total Current assets 6,435 19,993 5,244 85 2,182 4,967 37,409 (5,760) 70,555 Non-current assets 154,907 77,975 25,411 1,150 5,475 12,798 17,603 (11,471) 283,848 Long-term receivables 6,738 4,599 1,909 3 2,682 2,027 13,692 (11,395) 20,255 Investments 103 2,491 840 919 7 2,444 98 − 6,902 Property, plant and equipment 133,864 70,740 22,291 228 2,486 7,772 3,488 (76) 240,793 Operating assets 93,368 36,451 17,725 210 1,818 4,600 1,541 (76) 155,637 Under construction 40,496 34,289 4,566 18 668 3,172 1,947 − 85,156 Intangible assets 14,202 145 371 − 300 555 325 − 15,898 Total Assets 161,342 97,968 30,655 1,235 7,657 17,765 55,012 (17,231) 354,403 Consolidated assets by Business Area - 12.31.2013* Current assets 5,902 19,141 3,864 77 2,380 5,089 21,643 (5,441) 52,655 Non-current assets 146,805 73,393 23,839 1,119 4,874 13,034 6,897 (1,193) 268,768 Long-term receivables 6,251 4,411 1,853 2 2,229 1,987 3,168 (1,119) 18,782 Investments 94 2,318 749 895 6 2,511 93 − 6,666 Property, plant and equipment 126,716 66,522 20,882 222 2,350 7,971 3,312 (74) 227,901 Operating assets 90,888 32,635 16,698 205 1,687 3,792 2,312 (74) 148,143 Under construction 35,828 33,887 4,184 17 663 4,179 1,000 − 79,758 Intangible assets 13,744 142 355 − 289 565 324 − 15,419 Total Assets 152,707 92,534 27,703 1,196 7,254 18,123 28,540 (6,634) 321,423 * As from 2014, accountability for and management of Liquigás (a subsidiary) were attributed to the RTM segment. Amounts previously reported for 2013 were restated for comparability purposes and the results previously attributable to the Distribution segment are now presented under the RTM segment, pursuant to the management and accountability premise adopted for the financial statements by business segment. 33 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Consolidated Statement of Income by Business Area Jan-Mar/2014 Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuels Distribution International Corporate Eliminations Total Sales revenues 16,739 27,134 4,041 49 9,940 3,520 − (26,929) 34,494 Intersegments 16,659 9,376 354 47 283 210 − (26,929) − Third parties 80 17,758 3,687 2 9,657 3,310 − − 34,494 Cost of sales (8,324) (29,164) (3,588) (56) (9,088) (3,072) − 27,027 (26,265) Gross profit (loss) 8,415 (2,030) 453 (7) 852 448 − 98 8,229 Income (expenses) (1,544) (1,110) (185) (21) (532) (256) (1,430) 52 (5,026) Selling, administrative and general expenses (89) (734) (291) (13) (462) (180) (518) 50 (2,237) Exploration costs (625) − (21) − − (646) Research and development expenses (133) (41) (17) (3) − − (56) − (250) Other taxes (13) (16) (29) − (5) (23) (52) − (138) Other operating expenses, net (684) (319) 152 (5) (65) (32) (804) 2 (1,755) Income / (loss) before financial results and income taxes 6,871 (3,140) 268 (28) 320 192 (1,430) 150 3,203 Net finance income (expense) − (73) − (73) Share of profit of equity-accounted investments 2 62 54 (13) − 114 2 − 221 Profit sharing (49) (39) (5) − (10) (3) (36) − (142) Income / (loss) before income taxes 6,824 (3,117) 317 (41) 310 303 (1,537) 150 3,209 Income taxes (2,320) 1,081 (89) 10 (106) 44 669 (52) (763) Net income (Loss) 4,504 (2,036) 228 (31) 204 347 (868) 98 2,446 Net income attributable to: Shareholders of Petrobras 4,505 (2,035) 220 (31) 204 319 (1,000) 98 2,280 Non-controlling interests (1) (1) 8 − − 28 132 − 166 4,504 (2,036) 228 (31) 204 347 (868) 98 2,446 34 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Consolidated Statement of Income by Business Area * Jan-Mar/2013 Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuels Distribution International Corporate Eliminations Total Sales revenues 17,384 28,632 4,083 111 10,362 4,348 − (28,575) 36,345 Intersegments 17,154 9,817 354 106 292 852 − (28,575) − Third parties 230 18,815 3,729 5 10,070 3,496 − − 36,345 Cost of sales (8,733) (30,855) (3,248) (121) (9,337) (3,474) − 28,871 (26,897) Gross profit (loss) 8,651 (2,223) 835 (10) 1,025 874 − 296 9,448 Income (expenses) (1,012) (996) (234) (25) (482) (275) (1,333) 51 (4,306) Selling, administrative and general expenses (115) (809) (216) (16) (505) (210) (566) 49 (2,388) Exploration costs (620) − (22) − − (642) Research and development expenses (185) (51) (19) (6) (1) (1) (74) − (337) Other taxes (12) (23) (15) (1) (7) (38) (16) − (112) Other operating expenses, net (80) (113) 16 (2) 31 (4) (677) 2 (827) Income / (loss) before financial results and income taxes 7,639 (3,219) 601 (35) 543 599 (1,333) 347 5,142 Net finance income (expense) − 696 − 696 Share of profit of equity-accounted investments (1) 29 62 (2) 1 (8) (3) − 78 Profit sharing (79) (51) (8) − (6) (5) (58) − (207) Income / (loss) before income taxes 7,559 (3,241) 655 (37) 538 586 (698) 347 5,709 Income taxes (2,570) 1,113 (201) 12 (183) (200) 363 (118) (1,784) Net income (Loss) 4,989 (2,128) 454 (25) 355 386 (335) 229 3,925 Net income attributable to: Shareholders of Petrobras 4,992 (2,128) 441 (25) 355 365 (375) 229 3,854 Non-controlling interests (3) − 13 − − 21 40 − 71 4,989 (2,128) 454 (25) 355 386 (335) 229 3,925 * As from 2014, accountability for and management of Liquigás (a subsidiary) were attributed to the RTM segment. Amounts previously reported for 2013 were restated for comparability purposes and the results previously attributable to the Distribution segment are now presented under the RTM segment, pursuant to the management and accountability premise adopted for the financial statements by business segment. 35 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Statement of Income - breakdown of International Business Area Jan-Mar/2014 Exploration & Production Refining, Transportation & Marketing Gas & Power Distribution Corporate Eliminations Total Statement of income Sales revenues 790 1,899 121 1,217 7 (514) 3,520 Intersegments 361 350 8 − 5 (514) 210 Third parties 429 1,549 113 1,217 2 − 3,310 Income before financial results, profit sharing and income taxes 181 22 26 41 (67) (11) 192 Net income attributable to shareholders of Petrobras 264 27 32 38 (31) (11) 319 Jan-Mar/2013 Exploration & Production Refining, Transportation & Marketing Gas & Power Distribution Corporate Eliminations Total Statement of income Sales revenues 1,336 2,151 144 1,254 − (537) 4,348 Intersegments 779 599 9 2 − (537) 852 Third parties 557 1,552 135 1,252 − − 3,496 Income before financial results, profit sharing and income taxes 592 45 8 29 (68) (7) 599 Net income attributable to shareholders of Petrobras 408 35 8 25 (104) (7) 365 Exploration & Production Refining, Transportation & Marketing Gas & Power Distribution Corporate Eliminations Total Total assets - breakdown of International Business Area At 03.31.2014 13,468 2,403 551 1,085 2,957 (2,699) 17,765 At 12.31.2013 13,656 2,652 602 1,085 1,970 (1,842) 18,123 36 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Provisions for legal proceedings, contingent liabilities and contingent assets Provisions for legal proceedings, contingent liabilities and judicial deposits are set out following. Provisions for legal proceedings The Company has recognized provisions for the best estimate of the costs of proceedings for which it is probable that an outflow of resources embodying economic benefits will be required and that can be reasonably estimated. These proceedings are mainly comprised of labor claims, losses and damages resulting from the cancellation of an assignment of excise tax (IPI) credits to a third party and fishermen seeking indemnification from the Company for a January 2000 oil spill in the State of Rio de Janeiro. The Company has provisions for legal proceedings, in the amounts set out below: Non-current liabilities Labor claims 606 569 Tax claims 103 94 Civil claims 603 545 Environmental Claims 41 26 Other claims 9 12 1,362 1,246 Opening Balance 1,246 1,265 New provisions, net 164 415 Payments made (104) (249) Accruals and charges 11 77 Others (1) (57) Cumulative translation adjustment 46 (205) Closing Balance 1,362 1,246 Judicial Deposits Judicial deposits made in connection with legal proceedings and guarantees are set out in the table below according to the nature of the corresponding lawsuits: Non-current assets Labor 940 882 Tax 1,072 1,002 Civil 592 529 Environmental 88 83 Others 7 8 2,699 2,504 37 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Contingent Liabilities Contingent liabilities for which the likelihood of loss is considered to be possible are not recognized in the financial statements but are disclosed unless the expected outflow of resources embodying economic benefits is considered remote. The estimated contingent liabilities for legal proceedings for which the likelihood of loss is considered to be possible are set out in the table below. Nature Estimate Tax 33,750 Civil - General 3,053 Labor 3,565 Civil - Environmental 1,501 Others 3 41,872 A brief description of the nature of the main contingent liabilities (tax, civil, environmental and labor) is set out in the following tables. 38 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) a) Tax Proceedings Description of tax proceedings Estimate Plaintiff: Secretariat of the Federal Revenue of Brazil 1) Deduction of expenses from the renegotiation of the Petros Plan from the calculation basis of income tax (IRPJ) and social contribution (CSLL) and penalty charged. Current status: Awaiting the hearing of an appeal at the administrative level. 2,067 2) Profits of subsidiaries and associates domiciled abroad in the years of 2005, 2006, 2007, 2008 and 2009 not included in Petrobras' calculation basis of IRPJ and CSLL. Current status: Awaiting the hearing of an appeal at the administrative level. 2,124 3) Deduction from the calculation basis of IRPJ and CSLL of expenses incurred in 2007 and 2008 related to employee benefits and Petros. Current status: This claim is being disputed at the administrative level, involving three administrative proceedings. 828 4) Non-payment of withhold income tax (IRRF) and Contribution of Intervention in the Economic Domain (CIDE) over remittances for payment of platforms' affreightment. Current status: This claim involves lawsuits in different administrative and judicial stages, in which the Company is taking legal actions to ensure its rights. 6,053 5) Non-payment of CIDE on imports of naphtha. Current status: This claim is being discussed at the administrative level. 1,619 6) Non-payment of CIDE in the period from March 2002 until October 2003 in transactions with distributors and service stations that were holders of judicial injunctions that determined the sale of fuel without the gross-up of such tax. Current status: This claim is in judicial stage, in which the Company is taking legal actions to ensure its rights. 726 7) Non-payment of tax on financial operations (IOF) over intercompany loans with, PifCo, Brasoil and BOC in 2007, 2008 and 2009. Current status: Awaiting the hearing of an appeal at the administrative level. 2,570 8) Non-payment of withhold income tax (IRRF) over remittances abroad for payment of crude oil imports. Current status: This claim involves lawsuits in different administrative and judicial stages, in which the Company is taking legal actions to ensure its rights. 1,812 9) Tax credits recovery denied due to failure to comply with an accessory obligation. Current status: Awaiting the hearing of an appeal at the administrative level. 1,591 Plaintiff: State Finance Department of AM, BA, DF, ES, PA, PE and RJ 10)Non-payment of ICMS on crude oil and natural gas sales due to differences in measuring beginning and ending inventory. Current status: This claim involves lawsuits in different administrative levels, in which the Company is taking legal actions to ensure its rights. 1,650 Plaintiff: State Finance Department of Rio de Janeiro 11) ICMS on exit operations of liquid natural gas (LNG) without issuance of tax document by the main establishment. Current status: This claim involves lawsuits in administrative stages, in which the Company is taking legal actions to ensure its rights. 1,525 12) Dispute over ICMS tax levy in operations of sale of jet fuel, as Decree 36,454/2004 was declared as unconstitutional. Current status: This claim involves lawsuits in administrative and judicial stages, in which the Company is taking legal actions to ensure its rights. 849 Plaintiff: State Finance Department of São Paulo 13) Dispute over ICMS tax levy on the importing of a drilling rig – temporary admission in São Paulo and clearance in Rio de Janeiro and a fine for breach of accessory obligations. Current status: This claim involves lawsuits in different administrative and judicial stages, in which the Company is taking legal actions to ensure its rights. 2,025 39 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Plaintiff: Municipal governments of Anchieta, Aracruz, Guarapari, Itapemirim, Marataízes, Linhares, Vila Velha, Vitória and Maragogipe. 14) Failure to withhold and collect tax on services provided offshore (ISSQN) in some municipalities located in the State of Espírito Santo, despite Petrobras having made the withholding and payment of these taxes to the municipalities where the respective service providers are established, in accordance with Complementary Law No. 116/03. Current status: This claim involves lawsuits in different administrative and judicial stages, in which the Company is taking legal actions to ensure its rights. 1,071 Plaintiff: State Finance Departments of Rio de Janeiro and Sergipe 15) Use of ICMS tax credits on the purchase of drilling rig bits and chemical products used in formulating drilling fluid. Current status: This claim involves lawsuits in different judicial stages, in which the Company is taking legal actions to ensure its rights. 441 Plaintiff: Federal Revenue of Brazil 16) Non-payment of social security contributions on payment of allowances and contingent bonus. Current status: This claim involves lawsuits in administrative stages, in which the Company is taking legal actions to ensure its rights. 1,035 Plaintiff : State Finance Department of SP, RS and SC 17) Three states challenge the payment of VAT (ICMS) on imports of natural gas. Current status: This claim involves lawsuits in different administrative and judicial stages, as well as three civil lawsuits in the Supreme Court. 912 18) Other tax proceedings 4,852 Total tax proceedings 33,750 b) Civil Proceedings – General Description of civil proceedings Estimate Plaintiff: Agência Nacional de Petróleo, Gás Natural e Biocombustíveis - ANP 1) Legal and administrative disputes on differences in the payment of special participation charge and royalties in several fields. In addition, ANP is claiming fines for alleged non-compliance with minimum exploratory programs and alleged irregularities in platform measurement systems. Current status: This claim involves proceedings in different administrative and judicial stages, in which the Company is taking legal actions to ensure its rights. 1,628 2) Other civil proceedings 1,425 Total for civil proceedings 3,053 c) Environmental Proceedings – General Description of environmental proceedings Estimate Plaintiff: Ministério Público Federal, Ministério Público Estadual do Paraná, AMAR - Associação de Defesa do Meio Ambiente de Araucária e IAP - Instituto Ambiental do Paraná 1) Legal proceeding related to specific performance obligations, indemnification and compensation for damages related to an environmental accident that occurred in the State of Paraná on July 16, 2000. Current status: The court partially ruled for the plaintiff, however both parties (the plaintiff and the Company) filed an appeal. 805 2) Other environmental proceedings 696 Total for environmental proceedings 1,501 40 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) d) Labor Proceedings – General Description of labor proceedings Estimate Plaintiff : Sindipetro do Norte Fluminense and Sindipetro da Bahia 1) Class Actions regarding wage underpayments to certain of our employees due to alleged changes in the methodology in which overtime is factored into the calculation of paid weekly rest, allegedly computed based on ratios that are higher than those established by Law No. 605/49. Current status: The proceedings were partially judged by the ordinary instances of the Labor Court. The Company has appealed this decision and awaits judgment by the Superior Labor Court. 476 2) Other labor proceedings 3,089 Total for labor proceedings 3,565 Contingent assets Legal proceeding in the United States - P-19 and P-31 In 2002, Braspetro Oil Service Company (Brasoil) and Petrobras obtained a favorable decision in related lawsuits filed before U.S. courts by the insurance companies United States Fidelity & Guaranty Company and American Home Assurance Company in which they were seeking to obtain (since 1997 and regarding Brasoil) a judicial order exempting them from their payment obligations under the performance bond related to platforms P- 19 and P-31, and seeking reimbursement from Petrobras for any amounts for which they could ultimately be held liable in the context of the execution proceedings of such performance bond. On July 21, 2006, the U.S. courts issued an executive decision, conditioning the payment of the amounts owed to Brasoil on a definitive dismissal of the legal proceedings involving identical claims that are currently in course before Brazilian courts. Brasoil, Petrobras and the insurance companies already pleaded the dismissal of the Brazilian legal proceedings but their definitive dismissal is awaiting the hearing of an appeal filed by the platforms’ shipbuilding company before the Superior Court for Non-Constitutional Matters (STJ). The Company is intensifying actions taken, in an attempt to settle this lawsuit. The amount of damages claimed is approximately US$ 245. Collateral in connection with concession agreements for petroleum exploration The Company has granted collateral to the Agência Nacional de Petróleo, Gás Natural e Biocombustíveis (ANP) in connection with the performance of the Minimum Exploration Programs established in the concession agreements for petroleum exploration areas in the total amount of US$ 2,920, of which US$ 2,586 are still in force, net of commitments that have been undertaken. The collateral comprises crude oil from previously identified producing fields, pledged as security, amounting to US$ 2,008 and bank guarantees in the amount of US$ 578. Risk management The Company is exposed to a variety of risks arising from its operations, such as price risk (related to crude oil and oil products prices), foreign exchange rates risk, interest rates risk, credit risk and liquidity risk and manages risks through a corporate policy established by its officers. The objective of the overall risk management policy of the company is to support the achievement of its strategic goals through an adequate resource allocation and an appropriate balance between growth, return on investments and risk exposure level, which can arise from its normal activities or from the context within which the Company operates. 41 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) A summary of the positions held by the Company and recognized in other current assets and liabilities as of March 31, 2014, as well as the amounts recognized in profit or loss and other comprehensive income and the guarantees given is set out following: Statement of Financial Position Notional value Fair value Asset Position (Liability) Maturity Risk management of price related to crude oil and oil products prices Futures contracts 10,802 10,224 13 (20) Purchase commitments 68,592 52,267 − − 2014 Sale commitments (57,790) (42,043) − − 2014 Options contracts (50) − 0.3 − Call 950 − − − 2014 Put (1,000) − − − 2014 Foreign exchange risk − − Cross-currency Swap JPY 35.000/USD 298 23 11 2016 U.S. dollar forward - long position USD 110 − − − 2014 U.S. dollar forward - short position − USD 17 − (1) 2014 − − Interest rate risk − − Swap – Libor x Fixed rate USD 430 USD 440 (18) (20) 2020 Swap – Euribor x Fixed rate EUR 9 EUR 10 (0.4) (0.6) 2015 Total recognized in the Statement of Financial Position 17.9 (30.6) Recognized in Profit or Loss (*) Recognized in the Shareholders’ Equity (**) Guarantees given as collateral Jan-Mar/2014 Jan-Mar/2013 Jan-Mar/2014 Jan-Mar/2013 Jan-Mar/2014 Jan-Mar/2013 Commodity derivatives 16 (8) − − 47 75 Currency derivatives (9) 10 3 (1) − − Cash flow hedge on exports (199) − 1,928 − − − Interest derivatives − − 1 7 − − Embedded derivative - ethanol − (37) − (*) Amounts recognized in finance income in the period. (**) Amounts recognized as other comprehensive income in the period. Risk management of price risk (related to crude oil and oil products prices) Petrobras does not use derivative instruments to hedge exposures to commodity price cycles related to products purchased and sold to fulfill operational needs. Derivatives are used as hedging instruments to manage the price risk of certain transactions carried out abroad, which are usually short-term transactions similar to commercial transactions. A sensitivity analysis of crude oil and oil products derivatives including the fair value as of March 31, 2014 and two stressed scenarios, considering price changes of 25% and 50% on the risk variable, respectively, comparatively to March 31, 2014 is set out following: 42 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Probable Scenario as of March 31, 2014 Stressed Scenario (∆ of 25%) Stressed Scenario (∆ of 50%) Asset Derivative Asset Derivative Asset Derivative Commodities and Freight Risk Crude oil (WTI) Derivative (decrease) vs. Inventory (increase) 18 (2) (106) 108 (231) 218 Distillate products Derivative (decrease) vs. Inventory (increase) 1 − (47) 45 (95) 90 Fuel oil Derivative (increase) vs. Inventory (decrease) (5) 2 (67) 61 (128) 121 Freight Derivative (increase) vs. Inventory (decrease) − (1) 1 Ethanol Derivative (increase) vs. Inventory (decrease) − (1) 1 Foreign exchange risk management Petrobras seeks to identify and manage foreign exchange rate risks based on an integrated analysis of natural hedges, to benefit from the correlation between income and expenses. Short-term risk management involves choosing the currency in which to hold cash, such as the Brazilian Real, U.S. dollar or other currency. The risk management strategy involves the use of derivative instruments to hedge certain liabilities, minimizing foreign exchange rate risk exposure. a) Cash Flow Hedge involving the Company’s highly probable future exports Effective mid-May 2013, the Company designated hedging relationships to account for the effects of the existing natural hedge between a portion of its long-term debt obligations denominated in U.S. dollars and a portion of its future export revenues in U.S. dollars, relative to foreign currency rates risk (spot rates). Individual hedging relationships were designated in a one-to-one proportion, meaning that a portion of the total monthly exports will be the hedged transaction of an individual hedging relationship, hedged by a portion of the company’s long-term debt (which has an average maturity of approximately 6.5 years). The principal amounts, fair value as of March 31, 2014, and a schedule of the expected reclassification to profit or loss of the balance of losses recognized in other comprehensive income (shareholders’ equity) are set out below: Hedging Instrument Hedged Transactions Nature of the Risk Maturity Date Principal Amount (US$) Carrying amount of the Hedging Instruments on March 31, 2014 (R$) Non-Derivative Financial Instruments Portion of Highly Probable Future Monthly Export Revenues Foreign Currency – Real vs U.S. Dollar Spot Rate april 2014 to august 2021 46,913 106,164 Changes in the Principal Amount US$ Amounts designated in May 2013 43,859 New hedging instruments designated 11,962 Exports affecting profit or loss (4,335) Principal repayments / amortization (4,574) Amounts designated as of March 31, 2014 46,913 Total Expected reclassification (418) (602) (735) (779) (628) (568) (61) 110 (3,681) 43 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) b) Cash flow hedges involving swap contracts – Yen x Dollar The Company has a cross currency swap to fix in U.S. dollars the payments related to bonds denominated in Japanese yen and does not intend to settle these contracts before the maturity. The relationship between the derivative and the bonds was designated for cash flow hedge accounting. c) Sensitivity analysis for foreign exchange risk on financial instruments A sensitivity analysis is set out following, for which the probable scenario, computed based on external data along with the stressed scenarios (a 25% and a 50% change in the foreign exchange rates), except for assets and liabilities of foreign subsidiaries, when transacted in a currency equivalent to their respective functional currencies. Financial Instruments Exposure at 03.31.2014 Risk Probable Scenario* Stressed Scenario (∆ of 25%) Stressed Scenario (∆ of 50%) Assets 2,899 175 725 1,449 Liabilities (58,951) Dollar (3,569) (14,738) (29,475) Cash flow hedge on exports 46,913 2,840 11,728 23,456 Forward Derivative (Net short Position) 110 7 27 55 (9,029) (547) (2,258) (4,515) Liabilities (858) Yen 17 (214) (429) Cross-currency Swap 340 (19) 119 356 (518) (2) (95) (73) Assets 7,681 Euro (154) 1,920 3,840 Liabilities (18,104) 363 (4,526) (9,052) (10,423) 209 (2,606) (5,212) Assets 1,910 Pound (20) 478 955 Liabilities (4,753) Sterling 49 (1,188) (2,376) (2,843) 29 (710) (1,421) Assets 378 Peso (26) 95 189 Liabilities (752) 51 (188) (376) (374) 25 (93) (187) (23,187) (286) (5,762) (11,408) (*) The probable scenario was computed based on the following changes: Real x Dollar – a 1.60% depreciation of the Real relative to the Dollar / Yen x Dollar – a 0.91% appreciation of the Yen / Dollar x Euro: a 3.43% depreciation of the Euro / Dollar x Pound Sterling: a 2.61% depreciation of the Pound Sterling / Dollar x Peso: a 3.83% depreciation of the Peso. The data were obtained from the Focus Report of the Central Bank of Brazil and from Bloomberg. The impact of foreign exchange depreciation / appreciation does not jeopardize the liquidity of the Company in the short term due to the balance between liabilities, assets, revenues and future commitments in foreign currency, since most of its debt mature in the long term. Interest rate risk management The Company considers that exposure to interest rate risk does not cause a significant impact and therefore, preferably does not use derivative financial instruments to manage interest rate risk, except for specific situations encountered by certain companies of the Petrobras group, such as interest rate swaps in order to exchange a floating interest rate for a fixed rate, aiming at eliminating the mismatch between the cash flows of assets and liabilities from investment projects. The Company does not intend to settle the transaction before the maturity date, and therefore, adopted hedge accounting for the relationship between the finance debt and the derivative, for which a sensitivity analysis is set out following: 44 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Interest Rate Derivatives Risk Probable Scenario (*) Stressed Scenario (∆ de 25%) Stressed Scenario (∆ de 50%) HEDGE (Derivative - Swap) LIBOR decline 2 (2) (4) Debt LIBOR increase (2) 2 4 (*) The probable scenario was obtained based on LIBOR futures. Credit risk Petrobras is exposed to the credit risk arising from commercial transactions and from cash management, related to financial institutions and to credit exposure to customers. Credit risk is the risk that a customer or financial institution will fail to pay amounts due, relating to outstanding receivables or to financial investments, guarantees or deposits with financial institutions. Credit risk management in Petrobras aims at reconciling the need for minimizing risk and maximizing the result of commercial and financial transactions, through efficient credit analysis, granting and management based on quantitative and qualitative parameters that are appropriate for each of the market segments in which it operates. The commercial credit portfolio is much diversified between clients from the domestic market and from foreign markets and credit granted to financial institutions is spread among “Investment Grade” international banks rated by the international rating agencies and highly-rated Brazilian banks. Liquidity risk Liquidity risk is represented by the possibility of a shortage of cash or another financial assets in order to settle its obligations on the established dates and is managed by the Company based on policies such as: Centralized cash management, in order to optimize the level of cash and cash equivalents held and reduce working capital needed; a robust minimum cash level to ensure that the need of cash for investments and short-term obligations is met even in adverse market conditions; increasing the number of investors in the domestic and international markets through funding opportunities, developing a strong presence in the international capital markets and searching for new funding sources, including new markets and financial products. A maturity analysis of the long-term debt, including face value and interest payments is set out following: Maturity 2020 and thereafter Balance at March 31, 2014 Balance at December 31, 2013 12,370 12,738 19,076 17,671 20,423 25,202 82,012 189,492 155,174 Fair value of financial assets and liabilities The hierarchy of recurring fair value measurements of financial assets and liabilities recognized, is set out below: 45 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of US Dollars, unless otherwise indicated) Fair value measured based on Level I Level II Level III Total fair value recorded Assets Marketable securities 4,436 − − 4,436 Commodity derivatives 13.3 − − 13.3 Foreign currency derivatives − 23 − 23 Balance at March 31, 2014 4,449.3 23 − 4,472.3 Balance at December 31, 2013 3,895 10 − 3,905 Liabilities Interest derivatives − (18.4) − (18.4) Balance at March 31, 2014 − (18.4) − (18.4) Balance at December 31, 2013 (20) (20.6) − (40.6) T he estimated fair value for the Company’s long term debt as of March 31, 2014, computed based on the prevailing market rates for operations that have similar nature, maturity and risk to the contracts recognized, is set out in note 15. Subsequent events Disposal of interest in UTE Norte Fluminense On April 11, 2014 Petrobras entered into an agreement with Électricité de France (EDF) group to dispose of its 10% interest in Usina Termelétrica Norte Fluminense (NTF). This transaction is part of a restructuring program for the Gas & Power segment portfolio, in accordance with the 2014-2018 Business and Management Plan. Information Related to Guaranteed Securities Issued by Subsidiaries Petrobras Global Finance B.V. (PGF) Petróleo Brasileiro S.A. - Petrobras has fully and unconditionally guaranteed the debt securities issued by Petrobras Global Finance B.V. (PGF), a 100-percent-owned finance subsidiary of Petrobras. There are no significant restrictions on the ability of Petrobras to obtain funds from PGF. Petrobras International Finance Company – PifCo PGF acquired all of the outstanding shares of Petrobras International Finance Company S.A. (PifCo) on February 12, 2014. Petróleo Brasileiro S.A. - Petrobras has fully and unconditionally guaranteed the debt securities issued by PifCo, a 100-percent-owned finance subsidiary of Petrobras. There are no significant restrictions on the ability of Petrobras to obtain funds from PifCo. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 12, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
